Title: To John Adams from Joseph Wharton, Jr., 4 June 1798
From: Wharton, Joseph, Jr.
To: Adams, John



Sir!
Philada June 4th 1798

To a mind endued with sensibility, and whose early passage in life, was blessed with the genial hand of prosperity, but whose old age is stricken with the sad effects of undeserved misfortune; how hard is it to apply for relief! and too often, how hopeless to expect it among contending claimants!
It was my duty, and it is the duty of every man, to exert himself, in every situation, for his Countrey’s good; but I believe no one has suffered by his attachment to it, so greatly as I have done.—In November 1774, the losses I sustained by a House in London, for whom I had exported largely in flour and grain, constrained me to abandon my family and commerce, in order to obtain redress. My Lawyers were Thurlow and Wedderburne—who threw my Case into Chancery, before my Lord Appsley; Particularly, that Justice might be done to the claim of Damages, on Protested Bills of Exchange. In the mean time, the intimacy between Doctor Bancroft and myself, becoming more confidential, I wrote to the Doctor in Paris, at his request, under signature of Joseph Benson, every intelligence relative to my native Countrey: and from my intimacy with Lord Camden, Mr Burk, Mr Thomas Walpole, Mr West, the Kings Painter, and other Gentlemen, together with Mr Almond of Piccadilly—the communications were frequently of the first importance, and unobtainable through any other Channel.—Essential parts of my Letters were, I have been told, read to our Ministry at Passy; and I have reason to believe, with favorable impressions. The correspondence continued between us; until the beginning of August 1778, when my friend Mr West came to my lodging in Charing Cross in the afternoon, and acquainted me, that Ministry were in possession of several of the Doctor’s Letters to me, and of mine to him, under the preceding signature, and advised me to leave the City, and flee for Paris, that very night.—Alarmed at my situation, and convinced of the fact, as I had not heard from the Doctor for a considerable time, and fearfull of imprisonment, and consequent loss of life; I got into a Pat Chaise on the Surry side of London Bridge, at eleven a clock at night, without taking leave of my brother, or any of my friends, and reached Dover at six a clock the next morning, and from thence proceeded to Paris, on my rout to America. I have said Sir, our Countrey demands every service from its Citizens.—Mine was the unhappy production of above twenty thousand pounds Stg loss, besides years of unceasing misery to a virtuous Consort and six aimable Children. And to add a climax to my sufferings, the People called Quakers, publicly disowned me at their Market Street meeting, for the sacred love I bore the United States—by declaring that—“I had joined a Party professing War, there times of commotions—” and by which denunciation, no small share of affliction was heaped upon us, by those opposers of our Revolution. It is justice however, to mention, that, their respect is now unbounded by manifestations of esteem to me and my children.—Be not displeased at me for trespassing on your public time and patience. My wish is, that if the President is convinced of my integrity, sobriety and capacity, he will reach forth his hand of compassion to a Citizen of some estimation, in his 65th year, who has hitherto born his misfortunes without complaint, or craving the least remuneration—from his Countrey. Permit me Sir, to mention to your Excellency, that I have been informed, there will be great changes in the Custom House soon, by resignation of Mr Delaney, and new appointments will also take place in the Alien and other Public Bills. May I presume to sollicit your kind nomination of me to the Alien Office, or any other your wisdom may think me competent to? And may I entreat it as a favor, that my character may be scrutinized with severity of criticism, and decided upon, conformably to its real worth, or demerit?
—With thankfullness to God!—“that you have pursued the line of your Predecessor,”—I remain, Sir, most respectfully, / Your devoted and faithfull / hbl Servant

Jo Wharton
            
            Sir
I omitted to mention to your Excellency, that in January last, Mr Delany, without any sollicitation, was so obliging as to confer on me the small Office of Salt measurer of the Port; which, for five months, hath only produced 120 dollars. Thankfull however to the Collector, I foresee a deprivation of this benefit, by a new appointment in July, unless the Presidents bounty, may improve my condition, by a more important and beneficial preferment.
I am Sir, Your most ob hb Servant

Jos Wharton